Citation Nr: 0414226	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  99-03 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1951 to May 1954.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision, in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, denied entitlement to service connection for 
a skin disorder, granted entitlement to service connection 
for scars, residuals of shrapnel wounds, left foot and 
between right 4th and 5th toes, and assigned that disability 
an initial noncompensable evaluation.  In July 2000, the 
Board affirmed the RO's assignment of a noncompensable 
evaluation for scars, residuals of shrapnel wounds, left foot 
and between right 4th and 5th toes, and remanded the issue of 
entitlement to service connection for a skin disorder to the 
RO for additional development.  In July 2002, the Board 
affirmed the RO's decision denying entitlement to service 
connection for a skin disorder.  

The veteran appealed the Board's July 2002 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Based on a Joint Motion for Remand and to Stay Further 
Proceedings (joint motion) filed by the parties in December 
2002, the Court vacated the Board's July 2002 decision and 
remanded the matter for readjudication in accordance with the 
joint motion.  Following the Board's compliance with a FOIA 
request for records from the veteran's representative, the 
representative submitted additional argument in support of 
the claim in February 2004.

The veteran testified in support of his appeal at a hearing 
held at the RO in February 2002, before the undersigned.  
During that hearing, the veteran's representative 
acknowledged a previously denied claim of entitlement to 
service connection for shell fragment wounds of the toes and 
indicated that the veteran intended that claim to involve the 
knees as well as the toes.  The Board construes this 
statement as a raised claim of entitlement to service 
connection for shell fragment wounds of the knees and refers 
it back to the RO for appropriate action. 

This case is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if they are required to take further action. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA, in part, 
redefined the obligations of VA with respect to its duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  Further, while this appeal was 
pending, in August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
The VCAA and its implementing regulations are applicable to 
the claim now before the Board.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  These provisions mandate 
that VA notify a claimant of the information and evidence 
needed to substantiate a claim and assist him in obtaining 
and fully developing all of the evidence relevant to that 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  

According to the joint motion, in its June 2002 decision, 
that Board did not present sufficient reasons and bases to 
support its conclusion that VA provided the veteran all 
information and evidence necessary to substantiate his claim.  
The parties cited to Quartuccio and explained that the 
documents to which the Board referred as meeting VCAA notice 
requirements did not conform to the requirement that VA 
indicate which portion of that information and evidence was 
to be provided by the veteran and which portion of that 
information and evidence was to be provided by VA.  Based on 
this joint motion, a remand is necessary so that VA can 
satisfy the notification requirements of the VCAA and recent 
case precedent by providing the veteran additional 
information regarding the evidence needed to support his 
claim and explaining to him who is responsible for submitting 
such evidence.  

In addition, the veteran's representative has requested VA's 
assistance in obtaining a medical opinion in support of the 
veteran's claim.  In a Brief received at the Board in 
February 2004, he explains that, although the RO afforded the 
veteran a VA examination in April 2001, during which an 
examiner provided an opinion, that opinion is inadequate for 
rating purposes.  First, it does not answer whether any 
current skin disability shown to exist is at least as likely 
as not related to the veteran's period of active service.  
Second, it is based upon an inaccurate factual premise, 
specifically, a belief that the skin problem the veteran had 
in service was a pruritic rash that was effectively treated.  
Allegedly, the veteran never described his rash as pruritic.  
Moreover, medical evidence of record establishes that the 
veteran's skin problems have never been effectively treated.    

This case is REMANDED for the following development:

1.	  VA should review the claims file and 
ensure that all notification and 
development action required by the 
VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)), and its implementing 
regulations, is completed.  Such 
action should include informing the 
veteran of the evidence needed to 
support his claim, including medical 
opinion linking a current skin 
disability to service, explaining to 
him whether he is responsible for 
submitting such evidence or whether VA 
will obtain and associate such 
evidence with the claims file, and 
advising him to provide all evidence 
in his possession that pertains to his 
claim.  VA should afford the veteran 
an opportunity to respond to this 
notice by submitting evidence or 
information or by identifying evidence 
to be obtained and then take 
appropriate follow-up steps to assist 
the veteran in obtaining all 
identified evidence.  All evidence 
received should be associated with the 
claims file.

2.	  Thereafter, VA should schedule the 
veteran a VA skin examination.  VA 
should notify the veteran that if he 
does not attend the scheduled 
examination, his failure to do so 
might adversely affect his claim.  The 
purpose of this examination is to 
determine the etiology of any skin 
disorder shown to exist.  VA should 
forward the claims file to the 
examiner for review and ask the 
examiner to confirm in his written 
report that he conducted such a 
review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner 
should:

	a) Obtain a complete description of 
the veteran's in-service skin symptoms;  

	b) Offer an opinion as to whether 
any skin disability shown to exist is at 
least as likely as not related to the 
veteran's period of active service, 
including his alleged in-service skin 
symptoms; and

c) Provide detailed rationale, with 
specific references to the record, for 
the opinion.  

3.  VA should then review the examination 
report to ensure that it complies with 
the previous instruction.  If the report 
is deficient in any regard, VA should 
undertake the requisite corrective 
action.  

4.  Once all development is completed, VA 
should readjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record.  If the VA denies the 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  Thereafter, subject to current 
appellate procedure, VA should return 
this case to the Board for further 
consideration, if in order.

The purposes of this REMAND are to comply with the Court's 
December 2002 Order and to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




